Citation Nr: 0618673	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  03-21 687A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for degenerative disc disease of the lumbar spine.  

2.  Entitlement to an initial rating higher than 10 percent 
for right hip strain with right leg length discrepancy.  

3.  Entitlement to an initial compensable rating for left hip 
strain.  

4.  Entitlement to an initial compensable rating for right 
knee strain.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 until 
retiring in July 2001.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2002 rating decision of the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO, in part, granted service connection 
for degenerative disc disease of the lumbar spine and right 
hip strain with right leg length discrepancy and assigned 10-
percent ratings for each disability retroactively effective 
from August 1, 2001.  The RO also granted service connection 
for left hip and right knee strains and assigned 0 percent 
(i.e., noncompensable) ratings with the same retroactive 
effective date as the other disabilities - August 1, 2001.  
The veteran wants higher initial ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC).  VA will notify the veteran if 
further action is required.


REMAND

Reasons for remand

Treatment records

In an August 2003 statement, the veteran indicated that since 
the "spring of 2001" he had been treated for the service-
connected conditions at issue by Dr. R.E.  The veteran 
requested that VA contact this doctor concerning the 
veteran's medical status, and in June 2004 he provided a 
signed authorization (VA Form 21-4142) 


for this physician's confidential medical records.  It does 
not appear, however, the RO attempted to obtain these 
relevant records.  The June 2004 authorization (which the 
veteran signed in May 2004) has expired.  So he must complete 
and return another authorization so the RO (AMC) can attempt 
to obtain this additional evidence before deciding his 
appeal.

VA examination

Records show the veteran was last provided a VA examination 
in April 2002, more than four years ago.

The rating criteria for evaluating spinal disabilities since 
have been revised.  Changes initially occurred on September 
23, 2002, and more recently as of September 26, 2003, when 
the diagnostic codes were renumbered, including changing 
Diagnostic Code 5293 to 5243.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2004).  The new standards, for example, require 
reporting the veteran's lumbar range of motion in all six 
directions (to compute a total combined range of motion), 
commenting on the presence or absence of incapacitating 
episodes and their relative frequency, and perhaps combining 
the effects of the orthopedic and neurological 
component manifestations.

Keep in mind, though, the interim and new criteria - even if 
more favorable to the veteran's claim for a higher initial 
rating for his low back disability, only may be applied 
prospectively from their respective effective dates onward.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See, too, Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Also see 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 
(Apr. 10, 2000).



The report of the April 2002 VA examination does not contain 
sufficient information to determine the severity of the 
veteran's low back disability according to the revised 
standards.  So another examination should be scheduled to 
assess the severity of his low back disability with these new 
requirements in mind.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4).  See also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) and Allday v. Brown, 7 Vet. App. 517, 
526 (1995).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a VCAA letter 
concerning his Fenderson rating claims on 
appeal.  The VCAA letter must apprise him 
of the type of evidence needed to 
substantiate these claims, as well as 
inform him of what evidence he is 
responsible for obtaining and what 
evidence VA will obtain for him.  Also 
ask that he submit any relevant evidence 
in his possession concerning these 
claims.  As well, the letter must mention 
the information or evidence needed to 
establish an effective date for these 
claims, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

The letter should also ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for the service-
connected disabilities at issue since 
April 2002, the date of the most recent 
VA examination.  Specifically request 
that he provide an updated authorization 
form (VAF 21-4142) to obtain his 
confidential medical treatment records 
from Dr. R.E.  


After securing any other necessary 
authorizations, request copies of all 
indicated records that have not been 
previously obtained and associate them 
with the other evidence in the claims 
file.  

2.  Schedule the veteran for VA 
orthopedic and neurological examinations 
to determine the current severity of his 
service-connected disabilities.  
[The Board will leave it to the AMC's 
discretion as to whether this actually 
requires one versus two examinations.]  
Whichever the case, the claims folder and 
a copy of this remand are to be made 
available to the examiner(s), and the 
examiner(s) is asked to indicate that he 
or she has reviewed the claims folder for 
the veteran's pertinent medical history.

The orthopedic evaluation should set 
forth all objective findings regarding 
the veteran's service-connected low back, 
right hip, left hip and right knee 
disabilities, including range of motion 
measurements.  In regards to the low back 
disability, in particular, the examiner 
should indicate whether there is muscle 
spasm, guarding, or localized tenderness 
and whether this results in an abnormal 
gait or abnormal spinal contour, i.e., 
scoliosis, reversed lordosis, or abnormal 
kyphosis.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005).  In 
regards to the right hip disability, 
the examiner should indicate whether 
there is malunion of the right femur and 
whether there is moderate or marked knee 
or hip disability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 (2005).



For all of these disabilities, the 
examiner should comment on whether there 
is functional loss due to pain/painful 
motion, weakened movement, 
premature/excess fatigability, and 
incoordination, including especially with 
prolonged use and when the veteran's 
symptoms are most problematic ("flare-
ups").  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The neurological evaluation should 
include any tests or studies deemed 
appropriate to determine the presence of 
any sciatic neuropathy associated with 
any intervertebral disc condition.  The 
examiner must comment on the degree of 
attacks (mild, moderate or severe), if 
they are recurrent, and if there is 
intermittent relief.  If the veteran does 
not have attacks, then this finding 
should be stated in the report.  The 
overall degree of neurological impairment 
due to any intervertebral disc condition 
found should be characterized in terms of 
either mild, moderate, severe, or 
pronounced.  The examiner should also 
report the number of incapacitating 
episodes the veteran has experienced, and 
their duration, in the past 12 months.  
(Note:  an incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome (IVDS) 
requiring bed rest prescribed by a 
physician and treatment by a physician).

3.  Then readjudicate the claims in light 
of the additional evidence obtained.  If 
they are not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it.

Thereafter, the claims should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure the veteran is afforded 
due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate disposition 
warranted.  No action is required by the veteran until 
contacted.  He has the right to submit additional evidence 
and argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


